Case 20-40042-JMM        Doc 67     Filed 04/20/20 Entered 04/20/20 11:10:47            Desc Main
                                   Document      Page 1 of 3




Ron Kerl, Esq., ISB #1768                         Allan H. Ickowitz, Esq. (Pro Hac Vice)
COOPER & LARSEN, CHARTERED                        NOSSAMAN LLP
151 North Third Avenue, Suite 210                 777 South Figueroa Street, 34th Floor
P.O. Box 4229                                     Los Angeles, CA 90017
Pocatello, ID 83205-4229                          Telephone:    (213) 612-7800
Telephone:     (208) 235-1145                     Facsimile:    (213) 612-7801
Facsimile:     (208) 235-1182                     Email: aickowitz@nossaman.com
Email: ron@cooper-larsen.com

Attorneys for James Scott Morrow, Danielle Morrow,
and Morrow Ranch La Quinta, LLC


                          UNITED STATES BANKRUPTCY COURT

                                     DISTRICT OF IDAHO

In re:
                                                       Case No. 20-40042-JMM
PAULA LYNNE ZIEGLER,
                                                       CHAPTER 7
               Debtor,


 OBJECTION BY JAMES SCOTT MORROW, DANIELLE MORROW AND MORROW
 RANCH LA QUINTA, LLC TO DEBTOR’S APPLICATION TO EMPLOY COUNSEL
                           FOR DEBTOR

         COMES NOW James Scott Morrow, Danielle Morrow and Morrow Ranch La Quinta,

LLC (“Objecting Creditors”), by and through their counsel of record, and submit the following

Objection to the Debtor’s Application to Employ Counsel for Debtor, Doc. No. 57

(“Application”):

         1.    The Debtor filed the Application on April 13, 2020 concurrent with a Motion to

Convert the within bankruptcy case to Subchapter V of Chapter 11 of the Bankruptcy Code. The

Application seeks authority to employ the Angstman Johnson including Mr. Christensen of that

firm pursuant to 11 U.S.C. § 1107 and § 327 to act as the Debtor’s counsel as a debtor in

possession in her Chapter 11 case. The Objecting Creditors are opposing the conversion motion




Objection by James Scott Morrow, Danielle Morrow, and Morrow Ranch La Quinta, LLC to Debtor’s
Application to Employ Counsel for Debtor - Page 1
Case 20-40042-JMM        Doc 67     Filed 04/20/20 Entered 04/20/20 11:10:47            Desc Main
                                   Document      Page 2 of 3



and oppose the Application as well. On its face, the Application discloses that it must be denied

if the Debtor is not permitted to convert the within bankruptcy case since no request can be, or

could be made to employ counsel at the expense of the bankruptcy estate in the Chapter 7

proceedings. Even if the motion to convert is granted and the Debtor is permitted to proceed as

debtor in possession, the attorneys proposed to be employed are not disinterested persons and

have a conflict of interest precluding their employment under 11 U.S.C. § 327. This is because

of proposed counsel’s prior engagement by parties adverse to the interests of creditors and the

within bankruptcy estate on matters directly concerning proceedings in this bankruptcy case

rendered during the within case as disclosed in paragraph 5 of the Verified Statement of Matthew

T. Christensen (Docket No. 57-1) filed in support of the Application.

       WHEREFORE, Objecting Creditors respectfully request that the Court deny the

Application.

       DATED this 20th day of April, 2020.

                                             COOPER & LARSEN, CHTD.
                                             NOSSAMAN LLP
                                             Attorneys for Scott James Morrow, Danielle
                                             Morrow and Morrow Ranch La Quinta, LLC

                                             By /s/Ron Kerl
                                                    Ron Kerl




Objection by James Scott Morrow, Danielle Morrow, and Morrow Ranch La Quinta, LLC to Debtor’s
Application to Employ Counsel for Debtor - Page 2
Case 20-40042-JMM        Doc 67     Filed 04/20/20 Entered 04/20/20 11:10:47            Desc Main
                                   Document      Page 3 of 3



                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY on the 20th day of April, 2020, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system which sent a Notice of Electronic Filing to
the following persons:

       US Trustee                                    Ron Kerl
       ustp.region18bs.ecf@usdoj.gov                 ron@cooper-larsen.com

       Thomas Daniel Smith                           Matthew T. Christensen
       Tsmith8206@cableone.net                       mtc@angstman.com

       Allan H. Ickowitz                             R. Sam Hopkins
       aickowitz@nossaman.com                        AWilliams32@cableone.net


       AND, I HEREBY CERTIFY that I have mailed by United States Postal Service the
foregoing document(s) to the following non-CM/ECF Registered Participant(s). (List names and
mailing addresses):

       Paula Lynne Ziegler
       1966 N. Tatonka Ln.
       Inkom, ID 83245

       Prime Time Auctions
       3400 S 5th
       Pocatello, ID 83201

                                                     By /s/ Ron Kerl
                                                             Ron Kerl, Esq.




Objection by James Scott Morrow, Danielle Morrow, and Morrow Ranch La Quinta, LLC to Debtor’s
Application to Employ Counsel for Debtor - Page 3
